 414DECISIONS OF NATIONALLABOR RELATIONS BOARDOlinkraft,Inc.'andMiscellaneous Drivers&HelpersUnionLocal 610, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case 14-RC-6102October 28, 1969DECISION AND ORDERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Terry M. Brooks, HearingOfficer.Following the hearing, this case wastransferred to the National Labor Relations BoardinWashington, D. C., pursuant to Section 102.67 oftheNationalLabor Relations Board Rules andRegulations and Statements of Procedure, Series 8,asamended.Thereafter, the Petitioner and theEmployer filed briefs.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved' claim torepresent certain employees of the Employer3.No question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act, for the followingreasons:The Employer, a manufacturer and distributor ofcorrugatedboardboxes,maintainsaplantatBerkeley,Missouri,where it employs about 115production and maintenance employees, including 4truckdrivers.Allsuchemployeeshavebeencontinuously represented in a single unit by theIntervenor since its certification in 1961.The truckdrivers are engaged principally indelivering the Employer's finished products to thecustomers. They report to the shipping departmentforeman from whom they receive their dailyworking assignments. The finished products aregenerallydeliveredby lift truckdrivers to theshippingdepartment,wherethelifttruckdriver-checkers handle the various orders andload the trailers. Some of the orders require handstackingwhichisusuallyperformedbyamiscellaneous department laborer on loan to theshipping department.When a truckdriver receiveshis orders from the shipping foreman, he couples hisThe name of the Employer appears as amended at the hearing'International Brotherhood of Pulp, Sulphite and Paper Mill Workers,Local UnionNo 531, AFL-CIO, herein called Intervenor,was permittedto intervene on the basis of a contractual interesttractor to the loaded trailer and proceeds to makethe delivery to the customer. Unloading is generallydone by the customer's employees, although thedrivermay help unload on those occasions whenhand stacking of the load was initially required. Oncompletion of the delivery, the driver returns to theplant for another load or calls the shipping foremanforfurtherinstructions.Whennotactuallyperforming driving functions, the drivers at timesperform other work at the plant as assigned by theshipping foreman. Such duties may involve cleaningout the trailers, cleaning up the shipping departmentarea, driving fork lifts, assisting in the loading ofcustomer's trucks, spotting trailers in and out of thedock,and occasionally handling way bills. Thedriversfrequentlyperformthesenondrivingfunctions for a substantial portion of the 20 percentof their work time in which they are not driving.Allproduction and maintenance employees arehourly paid, including the drivers when they performcity driving, which involves trips within a radius of50 miles from the plant. When the trips exceed thisdistance, the drivers are performing over-the-roaddriving and are paid on a mileage basis. All of thedrivers involved herein perform both city drivingand over-the-road driving.' The drivers are includedon the plant seniority list and are entitled to receivebenefits attributable to seniority, have the same useof plant facilities as the other employees, and havethe right to enjoy the same fringe benefits as theotheremployees.Driversmay be occasionallyassigned to other departments when business is slow,when there is absenteeism, or when a driver isunable to drive but is still capable of performingotherdutiesaround the plant.Vacanciesfortruckdrivers are filled by posting for bids with themost senior employees being selected. If there areno bids from either qualified senior employees orfrom other qualified employees, then the driverpositioncanbefilledbyoutsiderecruiting.Qualifications for drivers include passing a physicalexaminationoutlinedunder I.C.C. regulations,passing a written test under the same regulations,and passing a driving test.While the truckdriversare the only employees regularly assigned toperform the Employer's driving function, otherqualified employees are sometimes assigned to drive,and this usually occurs on occasions when a regulardriver is either ill or on vacation.ApplyingtheconsiderationssetforthinKalamazoo Paper Box Corporation,136NLRB134, we are unable to conclude that the truckdriversherein constitute a functionally distinct group withspecial interests sufficientlydistinguishable fromthose of the Employer's other employees to warrantseveringthem from the existing unit. Thus,truckdrivers spend a substantial part of their regularwork time performing work identical to that of'One driver spends most of his time on over-the-road driving,anotherspends about a third of his time on this type of driving, and the other twodo "some" over-the-road driving179NLRB No. 61 OLINKRAFT, INC.other employees, including fork lift drivers and theloader,whom the Petitioner does not seek torepresent; they spend the great majority of theirdriving time on city driving which involves workinghours somewhat comparable to those of otheremployees,and are compensated for such citydrivingby the same method as the other unitemployees, and they otherwise enjoy the same fringebenefits and other employment benefits as do theother unit employees. The truckdrivers also reportto and have the same supervision as other shippingdepartment employees whom the Petitioner has notincluded in the requested unitAll these factorspoint to the lack of separate interests of thetruckdrivers and to the very substantial communityof interests they share with other employees, as aresult of their inclusion for a number of years in theoverall unit. In these circumstances, we reject thePetitioner's claim that the truckdrivers are entitledto separate representation.Accordingly,we shalldismiss the petition.4ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.MEMBER FANNING, dissenting:This is a problem of severance of truckdriversfrom a production and maintenance unit certified in1961.5 It is before the Board for initial decision. Therecordgivesaclearpictureof the specificqualifications of the four employees involved and thedistinctgroup interest which their assigned truckdrivingdutiesentail.Icannotagreewithmycolleagues that these drivers should be denied theopportunity to select separate representation if theywish it.My colleagues reach this result, they say, byapplying the considerations ofKalamazoo,136NLRB 134. 1 participated with two of mycolleagues in thatmajority decision It was ourstated purpose to require an affirmative showingother than job classification before granting aseparateunittotruckdrivers seeking severance.Automatic severance from established units was tobeavoided.However, it was also our avowedpurposenottodenyseverance to functionallydistinct groups of drivers.'SeeDura-Containers,Inc.164 NLRB No 45, andKalamazoo PaperBox Corporation, supra'The original unit included no over-the road drivers These were added in1968 when a wax impregnated box was developed for shipping poultry, forcustomers in Alabama and Arkansas Addenda were then executed to theIntervenor's contract to include over-the-road truckdrivers, as well as theadditional production workers needed Plant employees and drivers weregiven an opportunity to qualify for these driving jobs, and did so Driverswho testified were not consulted on the terms of the 1968 addenda, whichexcluded over-the-road drivers from contract provisions on wages and shiftdifferential,hours,overtime, and call-in and reporting pay,and provided aseparate system of pay and allowances,they knew of no drivers on theUnion's negotiating committee415The two Kalamazoo drivers denied severance byus spent only 50 percent of their time drivingWhennot driving, they worked alongside, or in closeproximitywith,and performed exactly the samefunctions as other employees, production as well asshipping.Both production and shipping employeesalsomade truck deliveries. This is not that sort ofcase.AdoptingtheKalamazoowordingtocharacterize the 20 percent nondriving time hereinvolved will not make it that kind of a case.These drivers have passed ICC physical andwritten examinations, obtained a chauffeur's licenseand passed the Employer's driver's test. All arerequired to do some long distance driving; two arespecificallydesignated to do so. Such trips mayinvolve tandem driving, with a sleeper cab asequipment. Approximately one out of 2 weeks theyleave Sunday night at midnight when the plant isdesertedIn general, long hauls are scheduled toleave at such times as will meet the customer'srequested arrival time. If the plant is not open attime of departure, the orders are placed in the cab.Drivers for "local" runs (within a 50-mile radius)regularlyreport30minutesearlierandarescheduled to finish work 1 hour earlier than otherunit employees.6The shipping superintendent testified for theEmployer.Askedwhether there were occasionswhen truckdrivers are employed at the plant he said"some", and whether "normally" there was enoughwork to keep the truckdrivers driving, he said "Thatiscorrect."By "some occasions" he meant. "ifwork is slow or in case of an injury orabsenteeism", which he said "seldom" occurred. Healso testified that the assignment of truckdrivers tothe second shift (3:30 to midnight) occurred "veryseldom", and that assigning drivers to billing workoccurred"very seldom- lucky if once in 6months."The drivers themselves described their nondrivingtime as consisting of "just waiting" for the next loadand "occasionally" doing "other shipping work"such as moving trucks, loading a common carrier,'or sweeping out a trailer "once in a great while."One said he did hand loading "maybe once everyfour,fivemonths"; the other,who did lessover-the-road driving, that he hadn't done handloading "within a year" but had driven a fork truck"say, once a month "Thus, so far as the record is concerned, there isnoinconsistencybetweentestimonyfortheEmployer and for the Petitioner on this crucial issueof the amount of nondriving time and how it isspent. By no stretch of the imagination does it showregularandfrequentinterchangewithotheremployees as inKalamazoo,or regular performance'This Berkeley,Missouri, plant is 15 miles from Illinois Destinations aregenerally within a radius of 150 miles, except to customers for the poultrybox'Thirty-three percent of the Employer's product is shipped from Berkeleyby common carrier 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDof nondriving functions as inDura-Containers,164NLRB No 45, in which I also participated.'So, we have here an operation which since 1968employs four men specifically qualified to drive,'who spend 80 percent of their time away from theplant driving, regularly covering an area having a150mileradius,plus long distance hauls toAlabama and Arkansas, whose hours of work donot coincide with those of other unit employees, andwho "normally" have enough driving to keep thembusy all the time, away from the plant I can see noreason to deny them recognition as a functionallydistinct group with overriding special interests, astheKalamazooguidelines envision.Drawing the decisional line tends to be complex,with either choice a difficult one. Here, by focus onsworn testimony, the choice is as simple as adding 2and 2Iwould grant these drivers a self-determinationelection.'Dura-Containers'delivery area was within a 50 mile radius,nondrivingtime ranged from 25 to 35 percent and involved some production work'These drivers require little direct supervisionThey are familiar withtheir destinations by reason of the custom character of the Employer'scorrugated container businessSharing supervision with other shippingdepartment employees is thus unnoteworthy It is notable,however, thatwhen illness or vacation requires a substitute for them, this is accomplishedbyusingamaintenancemechanicwho qualified for the job ofover-the-road driver but then decided against taking it Again, the shippingsuperintendent used the words "very seldom"in describing how often suchsubstitution occurs